Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
The examiner notes that all 112 rejections are dropped due to claim amendment.
Applicant argues that the claim limitation of “a lubricating oil composition” is not met by the prior art. This is not persuasive.
The composition may be considered both lubricating and an oil composition. The most common definition of the term “lubricating” is any substance which lubricates or reduces the friction of a surface. The composition is a fuel composition. See p 238-243. This is used with other additives such as corrosion inhibitors, antioxidants, other additives, see p 241. The composition includes other oils such as mineral oils and polyol esters and others. See p 267-268. The fuel itself is lubricating, having lower friction than the surrounding metals in the engine. The composition also contains oils, which are also lubricating.
The limitations of the claims are met, the rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegler et al (US 2013/0197275 A1).
Regarding claims 21-33 and 39 Spiegler teaches a composition. (abstract). The composition contains a glycol polymer overlapping the Markush structure of claim 26 and 32. See p 22-32. The oxide groups which form the glycol portion may be ethylene or propylene or mixtures thereof. The ending R group is farnesol, see p 30. The other end group may be a hydrogen.
This is used in a lubricant composition (a lubricant composition is any composition which may reduce friction on a surface).  See p 238-243. This is used with other additives such as corrosion inhibitors, antioxidants, other additives, see p 241. The composition includes other oils such as mineral oils and polyol esters and others. See p 267-268.
The additive is used as a stabilizer/surfactant.
Claims 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al (US 2009/0283712 A1) and Spiegler et al (US 2013/0197275 A1).
Zyhowski teaches a lubricant composition for a refrigerator, see p 5.
The lubricant contains Refrigerants including HFO-1234Y or HFO-1234ze, see p 10.
The lubricant contains a stabilizer which is farnesol, see p 17. Other stabilizers may be used, see p 25-26. Zyhowski does not specifically state the use of a glycol with a terpenoid end group.
To see what Spiegler teaches please see above. It would have been obvious to one or ordinary skill in the art at the time of the invention to use the additive of Spiegler in the invention of Zyhowski. Zyhowski already calls for use of a mixture of stabilizers, and specifically cites farnesol as a good stabilizer. The glycol with a farnesol end group taught in Spiegler is an effective stabilizer for a lubricant composition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771